Name: Council Directive 85/210/EEC of 20 March 1985 on the approximation of the laws of the Member States concerning the lead content of petrol
 Type: Directive
 Subject Matter: oil industry;  environmental policy;  European Union law;  iron, steel and other metal industries;  deterioration of the environment
 Date Published: 1985-04-03

 Avis juridique important|31985L0210Council Directive 85/210/EEC of 20 March 1985 on the approximation of the laws of the Member States concerning the lead content of petrol Official Journal L 096 , 03/04/1985 P. 0025 - 0029 Spanish special edition: Chapter 13 Volume 18 P. 0247 Portuguese special edition Chapter 13 Volume 18 P. 0247 Finnish special edition: Chapter 15 Volume 6 P. 0221 Swedish special edition: Chapter 15 Volume 6 P. 0221 *****COUNCIL DIRECTIVE of 20 March 1985 on the approximation of the laws of the Member States concerning the lead content of petrol (85/210/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the protection and improvement of public health and of the environment are at present, and will in the future be, one of the items of major concern for all industrialized countries; whereas the effects on public health and the environment of pollution caused by substances emitted in the exhaust gas of vehicles must be regarded as serious owing to the continuous increase in the volume of motor vehicle traffic; Whereas Council Directive 78/611/EEC of 29 June 1978 on the approximation of the laws of the Member States concerning the lead content of petrol (4) fixed a maximum value for the permitted lead-compound content of petrol of between 0,40 and 0,15 g/l; Whereas the third action programme on the environment, the general approach of which was approved in the resolution of 7 February 1983 (5) by the Council and the representatives of the governments of the Member States meeting within the Council, provides for further efforts to reduce considerably the present levels of exhaust pollution; Whereas existing or future disparities in the national laws of the Member States concerning the composition of petrol and in particular the rules governing the limitations on the lead content and on the benzene content of motor vehicle petrol may directly affect the functioning of the common market; Whereas refining technology allows for a lowering of the lead content of leaded petrol to 0,15 g Pb/l without adverse effects on the quality of petrol; Whereas the reduction and, ultimately, the elimination of lead in petrol will improve the health protection of the population, particularly in areas with dense traffic; whereas the early introduction of unleaded petrol is also desirable to permit, where appropriate, the application of certain anti-pollution technologies for drastically reducing polluting emissions from motor vehicles, in particular nitrogen oxides and unburned hydrocarbons; Whereas for a certain time leaded petrol must continue to be available on Member States' markets alongside unleaded petrol, in order to satisfy, given the prevailing economic and technical conditions, the requirements of a large proportion of the existing vehicle fleet; Whereas, owing to the importance of preventive measures against adverse effects on public health and the environment, Member States should be enabled to introduce unleaded petrol on to their markets before the compulsory date laid down for the Community as a whole; Whereas the protection of public health also requires a limitation on the benzene content of petrol; Whereas the quality of unleaded 'premium' petrol in terms of minimum research and motor octane numbers should be guaranteed in order to ensure satisfactory operation throughout the Community of motor vehicles designed to be fuelled by such petrol; Whereas it should be possible to market another unleaded 'regular' petrol with lower octane ratings; Whereas lead is only an additive to petrol; whereas the reduction or elimination of lead must not have the effect of significantly increasing other pollutants contained in the exhaust gases of motor vehicles as a consequence of modifications in the composition of petrol; Whereas the reduction of lead content and the introduction of unleaded petrol at a given date must in no way affect the free circulation, or the putting on the market, of petrol within the Community; Whereas a regular check at the final distribution stage, on the lead and benzene content of petrol is required to ensure that consumers receive the appropriate type of petrol; Whereas a certain proportion of the existing motor vehicle fleet could run on unleaded petrol; whereas the Member States should therefore be requested to take all appropriate measures compatible with the Treaty to promote the widest possible use of unleaded petrol; Whereas further examination of some aspects of the measures taken to reduce the concentrations of lead or other polluting substitutes in the atmosphere should be continued at Community level; whereas Member States should, where appropriate, provide the Commission with all relevant information; Whereas the subsequent development of reference methods for measuring the lead and benzene content of petrol and for calculating octane ratings referred to in this Directive may be desirable in the light of scientific and technical progress in this area; whereas, in order to facilitate implementation of the work necessary to this end, a procedure should be set up to establish close cooperation between the Member States and the Commission within a Committee on Adaptation to Scientific and Technical Progress; Whereas, by reason of their geographical position and the possible consequences for their oil markets of applying this Directive, the French overseas departments should be excluded from its scope, HAS ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive: (a) 'petrol' shall mean any volatile mineral oil intended for the operation of internal combustion spark-ignited engines used for the propulsion of vehicles; (b) 'unleaded petrol' shall mean any petrol the contamination of which by lead compounds calculated in terms of lead, does not exceed 0,013 g Pb/l; (c) 'leaded petrol' shall mean all petrol other than unleaded petrol. This shall have a maximum permitted lead-compound content, calculated in terms of lead, of not more than 0,40 g Pb/l and not less than 0,15 g Pb/l. Article 2 1. As from the entry into force of this Directive, and subject to paragraph 2, Member States shall continue to ensure the availability and balanced distribution of leaded petrol within their territories. 2. If, as the result of a sudden change in the supply of crude oil or petroleum products, it becomes difficult for a Member State to apply the limit on the maximum lead content of leaded petrol, that Member State may, after having informed the Commission, authorize a higher limit within its territory for a period of four months. The Council, acting by a qualified majority on a proposal from the Commission, may extend this period. 3. Member States shall, as soon as they consider it appropriate, reduce to 0,15 g Pb/l the permitted lead-compound content, calculated in terms of lead, of leaded petrol put on their markets. Article 3 1. Subject to paragraphs 2 and 3, Member States shall take the necessary measures to ensure the availability and balanced distribution within their territories of unleaded petrol from 1 October 1989. The first subparagraph shall not preclude measures being taken to introduce unleaded petrol on the market of a Member State from a date earlier than 1 October 1989. 2. Member States may, with the Commission's agreement, derogate from the first subparagraph of paragraph 1 for a period of four months if, as a result of a sudden change in the supply of crude oil or petroleum products, it becomes impossible to meet the demand for unleaded petrol of the quality specified in Article 5 (1). However, every effort must be made to maintain a minimum distribution network for unleaded petrol. The period of four months may be extended by the Council acting by a qualified majority on a proposal from the Commission. 3. Until 1 April 1990, Member States may, by way of derogation, allow the contamination of unleaded petrol by lead compounds to exceed 0,013 g Pb/l provided it does not exceed 0,020 g Pb/l. Until that date, all pumps carrying unleaded petrol should be clearly labelled to show that the lead content does not exceed either 0,020 or 0,013 g Pb/l, together with any appropriate supplementary advice. Article 4 From 1 October 1989 the benzene content of leaded petrol and of unleaded petrol shall not exceed 5,0 % by volume. Where recourse is had to the second subparagraph of Article 3 (1), this benzene limit shall apply to unleaded petrol from the date chosen at national level for the earlier introduction of such petrol. Article 5 1. Subject to paragraph 2, unleaded petrol made available pursuant to Article 3 of this Directive shall have a minimum motor octane number (MON) of 85,0 and a minimum research octane number (RON) of 95,0 at the pump ('premium'). 2. Paragraph 1 shall not preclude the introduction on to the market of a Member State of another unleaded petrol with lower octane numbers than those provided for in paragraph 1 ('regular'). Article 6 Member States shall take all appropriate steps to ensure that neither the reduction of the lead content of petrol nor the introduction of unleaded petrol causes a significant increase in the quality and/or quantity of pollutants in the gases emitted from motor vehicles. Article 7 1. Subject to paragraph 2, Member States shall not prevent or restrict, on grounds of lead or benzene content, the free circulation and marketing of petrol which complies with this Directive. 2. When a Member State applies Article 2 (3), the maximum permitted lead content of leaded petrol placed on its market shall be fixed at 0,15 g Pb/l. Article 8 1. Member States shall take appropriate measures to ensure compliance, at the final distribution stage, with the provisions relating to the maximum lead and benzene content of petrol, and to the quality of petrol as regards octane rating. 2. Where a Member State establishes that petrol fails to comply with Articles 1, 2, 4 and 5 it shall without undue delay take the necessary measures to ensure compliance with those provisions. Article 9 1. The lead content of petrol shall be established in accordance with the procedures set out in section I of the Annex. 2. The benzene content of leaded and unleaded petrol shall be established in accordance with the procedure set out in Section II of the Annex. 3. The octane ratings (MON and RON) of unleaded petrol shall be determined in accordance with the procedure set out in Section III of the Annex. Article 10 The procedures laid down in Articles 11 and 12 for the adaptation of this Directive to technical progress shall cover the subsequent development of the reference methods of analysis referred to in the Annex, taking into account in particular other equivalent methods. Such adaptation must not result in any direct or indirect modification of the limit values laid down in this Directive. Article 11 1. For the purposes of applying Article 10, a Committee on the adaptation of this Directive to scientific and technical progress, hereinafter called 'the Committee', shall be set up; it shall consist of representatives of the Member States, with a Commission representative as chairman. 2. The Committee shall adopt its own rules of procedure. Article 12 1. Where the procedure laid down in this Article is invoked, the Committee shall be convened by the chairman, either on his own initiative or at the request of the representative of a Member State. 2. The Commission representative shall submit a draft of the measures to be taken to the Committee. The Committee shall give its opinion on the draft within a time limit set by the chairman having regard to the urgency of the matter. Decisions shall be taken by a majority of 45 votes, the votes of the Member States being weighted as provided in Article 148 (2) of the Treaty. The chairman shall not vote. 3. The Commission shall adopt the proposed measures if they are consistent with the opinion of the Committee, Where the proposed measures are not consistent with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal on the measures to be taken. The Council shall decide by a qualified majority. If, within three months of the proposal being submitted to it, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 13 Member States shall take appropriate measures to ensure as far as possible that leaded petrol is not used in motor vehicles designed to run on unleaded petrol. Article 14 Member States are invited, for the purpose of applying Article 3, to promote the widest possible use of unleaded petrol in all existing vehicles capable of running on such fuel. To that end, they are invited to take such measures as they consider appropriate which are compatible with the Treaty. Article 15 1. Member States shall supply the Commission, as early as possible, with information on: - the date of introduction of unleaded petrol on the market in accordance with Article 3, - the measures envisaged pursuant to Article 14. 2. At the request of the Commission, Member States shall supply: (a) information which they have available on the annual quantities of leaded and unleaded petrol supplied to the internal Community market; (b) a summary of the results of the measures taken in accordance with Article 8 (1); (c) information which they have available on the effects on the application of this Directive, and in particular Article 6, on: - the development of the concentrations of lead and polluting substitutes in the atmosphere, - energy policy, in particular in the refinery and distribution sector. Article 16 1. Member States shall take the measures necessary to comply with this Directive at the latest on 1 January 1986. They shall forthwith inform the Commission thereof. 2. Member States shall ensure that they communicate to the Commission the texts of the provisions of national law which they adopt in the field governed by this Directive. Article 17 Directive 78/611/EEC shall cease to be applicable on 31 December 1985. Article 18 This Directive shall not apply to the French overseas departments. Article 19 This Directive is addressed to the Member States. Done at Brussels, 20 March 1985. For the Council The President A. BIONDI (1) OJ No C 178, 6. 7. 1984, p. 5. (2) OJ No C 12, 14. 1. 1985, p. 56. (3) OJ No C 25, 28. 1. 1985, p. 46. (4) OJ No L 197, 20. 7. 1978, p. 19. (5) OJ No C 46, 17. 2. 1983, p. 1. ANNEX REFERENCE METHODS As regards the reference methods, the versions in the various languages published by ISO and ASTM respectively shall be authentic, as shall other language versions which the Commission certifies as conforming to them. I. Reference method for measuring the lead content of petrol A. Leaded petrol For the measurement of the lead content of petrol, the reference method shall be that laid down in ISO 3830 (edition approved in 1981). B. Unleaded petrol For the measurement of the trace lead content of petrol, the reference method shall be that laid down in ASTM D. 3237 (approved edition dated 31 August 1979) using atomic absorption spectrometry. II. Reference method for measuring the benzene content of petrol For the measurement of the benzene content of petrol, the reference method shall be that laid down in ASTM D. 2267 (edition approved in 1978) using gas chromatographic determination with polar column and internal standard. III. Reference methods for the determination of octane ratings The octane ratings (motor octane number and research octane number) shall be determined by the methods described in ISO 5164 and ISO 5163 respectively (editions approved in 1977). IV. Interpretation of results The results of individual measurements shall be interpreted on the basis of the method described in ISO 4259 (published in 1979).